Citation Nr: 0608825	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-34 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
November 1975.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision the 
Department of Veterans Affairs (VA) Regional office in St. 
Paul, Minnesota (RO).


FINDINGS OF FACT

1. The veteran currently has hepatitis C.

2. There is no medical evidence showing that the veteran's 
hepatitis C is related to his period of active military 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is 


incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, prior to initial VA adjudication, 
VA notified the veteran by a letter dated February 2002, of 
the information and evidence needed to substantiate and 
complete his claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The letter also informed the veteran that VA would 
obtain VA medical records and any other medical records about 
which the veteran notified them.  The veteran was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his hepatitis C, or to provide a properly 
executed release so that VA could request the records on his 
behalf.  The veteran was essentially told to provide all 
evidence pertaining to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  The provisions of 38 C.F.R. § 3.159(b)(1) 
were provided to the veteran in the statement of the case.  
It is clear from these documents that the RO was asking for 
any records related to the veteran's claim.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records are on file, and his VA treatment records have been 
associated with the claims file.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  In his December 2001 claim, the veteran 
indicated that he had been diagnosed with hepatitis at a 
private facility in 1997 or 1998.  In February 2002, the RO 
informed the veteran that he should either write or call the 
hospital and ask them to send their reports directly to the 
VA.  The RO also provided him with consent forms in the event 
he wanted the VA to collect these records for him.  To date, 
no response has been received from the veteran regarding 


these records.  The Court has held that the duty to assist 
"is not always a one-way street" and that, "[i]f a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The veteran was notified of the need for a VA examination, 
and one was accorded him in July 2002.  He was also advised 
what evidence VA had requested, and notified in the statement 
of the case what evidence had been received.  Thus, VA's duty 
to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board notes that the veteran was not 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  However, since the 
veteran's claim for service connection for hepatitis C is 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) 


medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Private medical records show that veteran was involved in 
severe tractor accident in 1970 prior to entering service.  
The veteran's service medical records show that he was 
inoculated for several diseases between October 1971 and 
March 1974.  The service medical records also show that the 
veteran was involved in a motorcycle accident in July 1975, 
but there is no indication of a blood transfusion.  

Subsequent to service discharge, private medical records in 
July 1980, show that he was involved in a motorcycle 
accident.  The first evidence of record of a diagnosis of 
hepatitis C was in September 2001, although this record 
reported a history of a hepatitis C diagnosis 4 years 
previously at a private facility.  The veteran's risk factors 
for hepatitis C were noted as blood transfusions in 1968 and 
1979 or 1980; intermittent intravenous drug use rom 1971 to 
1975 and 1994; combat related blood exposure from 1971 to 
1975; intranasal drug use from 1969 to 1974 and 1994; and 
body piercing.  A VA outpatient treatment record dated in 
April 2002, chronic hepatitis C "likely injected 30+ years 
ago." 

A VA examination was conducted in July 2002.  The examiner 
concluded that, "there is no risk factor that is more likely 
than another to be the cause [of the veteran's hepatitis C].  
However, review of the records suggests that previous doctors 
have attributed the hepatitis C to intravenous drug use."  A 
medical opinion from the VA Hepatitis Center dated in 
November 2003 found that, "[i]t is difficult to ascertain 
the exact mode of transmission because of multiple risk 
factors."

The veteran's service records indicate that he was a 
helicopter mechanic throughout his service.  The veteran 
contends that in addition to his duties as a helicopter 
mechanic, he also regularly served as auxiliary flight crew 
during service in Vietnam and North Carolina.  In his 
December 2002 Notice of Disagreement, he 


states that he was exposed to blood products without 
protection while part of helicopter crews involved in search 
and rescue in North Carolina from 1973 to 1975.  In March 
2006, the veteran's representative argued that it was likely 
that the veteran was exposed to blood during medivac 
operations while participating as a flight crew member during 
Operation End Sweep in June and July 1973.

Although the veteran contends that he contracted hepatitis C 
during military service, his statements alone are not 
sufficient to prove the etiology of his hepatitis C.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the veteran is not competent to 
make a determination that his hepatitis C is the result of 
his military service over 3 decades ago.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In sum, there is no medical evidence linking the veteran's 
hepatitis C to his military service or to any incident 
therein.  Although a VA outpatient treatment record in 2002 
indicated that hepatitis C was likely due to injections over 
30 years ago, this opinion does not link exposure to 
hepatitis C specifically during the veteran's military 
service, as this opinion could also place such exposure prior 
to entry into the military.  As there is no evidence which 
provides the required nexus between military service and the 
hepatitis C, service connection for this disability is not 
warranted.  See Hickson, 12 Vet. App. 253.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  By reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
this case, there is no medical evidence of record that 
provides the necessary nexus between hepatitis C and the 
veteran's military service.  Indeed, a VA examiner has stated 
that due to the veteran's multiple risk factors, it would be 
"difficult to ascertain the exact mode of transmission."  
Accordingly, the preponderance of the evidence is against the 
veteran's claim, and the doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


